Citation Nr: 1435799	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral leg disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board denied entitlement to service connection for a bilateral leg disability in a September 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a memorandum decision dated in January 2014, the Court vacated the Board's September 2012 decision and remanded the case for further development and readjudication.

The issue of whether there was clear and unmistakable error in an October 2007 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court set aside the Board's September 2012 decision and remanded the Veteran's claim in January 2014.  The Court, inter alia, found that the Board erred in relying on the August 2010 VA examination report because it was ambiguous and as such, potentially contained internal inconsistencies.  

Accordingly, the Veteran should be provided another VA examination to assess the nature and etiology of any identifiable bilateral leg disability, to include radiculopathy.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including VA treatment records from the VA medical center in St. Louis, Missouri, and any associated outpatient clinics dated from April 2010 to present. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any identifiable right and/or left leg disability.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  The examiner is requested to:

a. Identify any current right and/or left leg disability.  If the Veteran is not diagnosed with a current leg disability, the examiner should state whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings.

b. State whether it is at least as likely as not (50 percent or greater degree of probability) that any right and/or left leg disability demonstrated since service is causally related to military service.  

c. State whether it is at least as likely as not (50 percent or greater degree of probability) that any right and/or left leg disability demonstrated since service was caused by his service-connected lumbar strain.  

d. State whether it is at least as likely as not (50 percent or greater degree of probability) that any right and/or left leg disability demonstrated since service was aggravated by his service-connected lumbar strain.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's leg disability found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to the service-connected lumbar strain.

In rendering the opinions, the examiner is requested to address the Veteran's lay statements, including his reports of leg pain and numbness that radiates from his lower back, intermittent pain in his right knee and hip, popping sensations in his right hip, and that his right leg is shorter than his left leg.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must provide a complete rationale for any opinion offered.  

If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



